 

Exhibit 10.5

 

SECOND AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

 

This Second Amendment to Loan and Security Agreement is entered into as of June
1, 2020 (the “Amendment”), by and between AVIDBANK (“Bank”), and NTN BUZZTIME,
INC. (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of September 28, 2018 and as amended from time to time, including pursuant to
that certain First Amendment to Loan and Security Agreement dated as of March
12, 2020 (collectively, the “Agreement”). The parties desire to amend the
Agreement in accordance with the terms of this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1. The period at the end of clause (d) of the defined term “Permitted
Indebtedness” set forth in Section 1.1 of the Agreement is replaced with a
semicolon that is followed by the word “and”.

 

2. The following is added as a new clause (e) after the end of clause (d) of the
defined term “Permitted Indebtedness” set forth in Section 1.1 of the Agreement:

 

(e) unsecured Indebtedness in an original principal amount of approximately
$1,625,000 with respect to a loan provided by Level One Bank to Borrower under
the Paycheck Protection Program pursuant to the Coronavirus Aid, Relief, and
Economic Security Act, dated March 27, 2020 (the “CARES Act”), the proceeds of
which are deposited into an account maintained at Bank, and such proceeds are
used by Borrower in compliance with the CARES Act (the “PPP Loan”).

 

3. The following is added to the end of Section 7.4 of the Agreement:

 

Borrower shall not make any principal payment on account of the PPP Loan if an
Event of Default under this Agreement has occurred that is continuing or would
exist after giving effect to such payment.

 

4. The following is added as a new Section 8.11 at the end of Section 8 of the
Agreement:

 

8.11 PPP Loan. If Borrower fails to promptly apply for loan forgiveness with
respect to the portion of the PPP Loan for which forgiveness is available
following such time that Borrower is eligible to apply for such forgiveness
under the CARES Act or if there occurs any event of default under the PPP Loan;
or if Borrower fails to comply with any of the terms governing the PPP Loan.

 

5. Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.

 

6. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof. Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement.

 

 

 

 

7. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original hereof. Notwithstanding the
foregoing, Borrower shall deliver all original signed documents no later than
ten (10) Business Days following the date of execution.

 

8. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

(a) this Amendment, duly executed by Borrower;

 

(b) payment of all Bank Expenses incurred in connection herewith; and

 

(c) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

[signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

  BORROWER:       NTN BUZZTIME, INC.         By: /s/ Sandra Gurrola   Name:
Sandra Gurrola   Title: SVP of Finance         BANK:       AVIDBANK         By:
/s/ Samantha Kim   Name: Samantha Kim   Title: VP

 

 

 